DETAILED ACTION
Applicants' arguments, filed 4/14/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Obvious-Type Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 stand rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,339,479, U.S. Patent No. US 9,993,443, and U.S. Patent No. 10,543,178, each in view of Lobner et al (Mode of action of triethylenetetramine dihydrochloride on copper metabolism in Wilson's disease. (1991) Acta Neurologica Scandinavica, 83: 364-366).
Applicants assert the rejection is not sufficient because the juxtaposing of two different salt variants used to treat different conditions does not support the conclusion of obviousness.
 Examiner disagrees. First, Examiner notes the instant claims are directed to a method that includes “preventing” various conditions. Prevention would suggest the patient population are those at risk of the potential condition. Conditions such as heart failure or stroke can happen to anyone, therefore any administration of succinic acid addition salt of triethylenetetramine meets those limitations. Where the patents referenced above all teach the specific salt form of triethylenetetramine and suggest administration of the same, the patented claims make obvious the method of prevention instantly claimed.
With regards to Lobner et al, the reference was cited to provide additional motivation to prevent conditions with copper accumulation by administering triethylenetetramine. While the salt form is different, because both are pharmaceutical compositions comprising known salts of the same active agent, they would appear to be obvious variants of each other. As such, it would have been obvious to use any known salt of the active where they show pharmaceutical activity, even if with a distinct condition.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612